Citation Nr: 1624715	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  04-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for asthma, to include as secondary to herbicide exposure.

2. Entitlement to service connection for foot fungus, to include as secondary to herbicide exposure.

3. Entitlement to a compensable rating prior to September 9, 2008, and a rating in excess of 10 percent from that date, for epicondylitis of the right elbow.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, epicondylitis of the right elbow, and shell fragment wounds of the right axilla.

5. Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to September 1964 and from October 1964 to December 1985.  His awards and medals include the Bronze Star Medal, Combat Infantryman Badge, and Purple Heart. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2003, March 2003, April 2003, November 2004, and May 2011 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The February 2003 and March 2003 rating decisions, in pertinent part, continued a noncompensable rating for epicondylitis of the right elbow.  The April 2003 rating decision denied service connection for a right shoulder disability.  The November 2004 rating decision, in pertinent part, denied service connection for asthma and foot fungus.  And the February 2011 rating decision denied service connection for glaucoma.

During the appeal period, a February 2010 rating decision granted a 10 percent rating for the Veteran's service-connected epicondylitis of the right elbow, effective September 9, 2008 (date of a private treatment record).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2008, a Travel Board hearing was held before the undersigned in the matters of entitlement to service connection for a right shoulder disability and an increased rating for epicondylitis of the right elbow.  A transcript of the September 2008 Travel Board hearing is associated with the Veteran's claims file.  

In the Veteran's October 2013 and July 2014 VA Forms 9, substantive appeals, he also requested a hearing before the Board in the matters of entitlement to service connection for asthma, foot fungus, and glaucoma.  Such a hearing was scheduled for March 2016; however, on the day of the scheduled Travel Board hearing, the Veteran withdrew his hearing request.

In April 2009, April 2010, and February 2015, the case was remanded for additional development.

Also as an initial matter, the Board notes that in an October 2002 statement (dated October 23, 2002, and received by VA on October 29, 2002), the Veteran stated, "I wish to have my service connected Traumatic Arthritis and Tendon inflammation re-evaluated.  I am submitting medical evidence in support of this claim, as these conditions have grown worse in my Right shoulder."  This statement was construed by the RO as an increased rating claim for the Veteran's service-connected epicondylitis of the right elbow and a service connection claim for a right shoulder disability.  See February 2003 and April 2003 rating decisions (noting that a claim for disability benefits was received on October 29, 2002).  This statement also should have been construed as an increased rating claim for the Veteran's service-connected shell fragment wounds of the right axilla.  Notably, in the Veteran's notice of disagreement (NOD) with the February 2003 rating decision, he stated, "I also put in a [statement] dated 10/23/2002 asking to have a re-evaluation of my right shoulder for Arthritis and Shrapnel which is still in side[sic] my shoulder."  (Emphasis added).  A review of the record does not show that the Veteran's October 2002 claim for an increased rating for shell fragment wounds of the right axilla has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran also recently filed an increased rating claim for his service-connected posttraumatic stress disorder.  See May 2016 VA Form 21-526EZ.  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it and it too is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the record shows that a June 2013 rating decision denied service connection for sleep apnea.  The Veteran filed a timely NOD with that decision in July 2013, but he has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO recently acknowledged the Veteran's NOD and additional action is pending.  See May 2016 notice letter to Veteran (acknowledging the receipt of his June 2013 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The issues of entitlement to service connection for a right shoulder disability and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Asthma was not manifested in service and the preponderance of the evidence is against a finding that any current asthma is related to the Veteran's service, to include as due to his exposure to herbicide agents therein.

2. Foot fungus was not manifested in service and the preponderance of the evidence is against a finding that any current foot fungus is related to the Veteran's service, to include as due to his exposure to herbicide agents therein.

3. Throughout the appeal period, the Veteran's epicondylitis of the right elbow has been manifested by noncompensable limitation of flexion, without limitation of extension, compensable limitation of pronation objective evidence of painful motion or additional functional limitation.


CONCLUSIONS OF LAW

1. Service connection for asthma, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. Service connection for foot fungus, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. A 10 percent rating, but not more, is warranted for epicondylitis of the right elbow throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5205-5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters addressed to the Veteran in January 2003, February 2004, August 2004, March 2006, May 2008, and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA and private treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for VA examinations in February 2003, July 2009, and June 2014, in conjunction with the Veteran's increased rating claim for epicondylitis of the right elbow.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After reviewing the February 2003, July 2009, and June 2014 VA examination reports, the Board finds that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating and adjudication purposes.  

VA has not provided a VA examination/opinion in conjunction with the Veteran's claims for service connection for asthma and foot fungus.  VA is required to provide an examination when evidence indicates that a claimed disability may be related to service, but the evidence is insufficient to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of such a relationship need not be competent, but a Veteran's assertion that one condition is related to another is insufficient to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As discussed in greater detail below, the Veteran has contended that asthma and foot fungus are related to in service herbicide exposure, but there is no other evidence indicating these disabilities may be related to service.  His assertion is insufficient to trigger the duty to provide an examination or opinion.  Id., see McLendon v. Nicholson, 20 Vet. App. 27 (2006).

The Veteran was provided an opportunity to testify regarding the increased rating claim for epicondylitis of the right elbow during the September 2008 Board hearing.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the hearing, the undersigned set forth the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  That discussion lead, in part, to the remand for further evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Notably, it was based on the Veteran's testimony at the September 2008, that the Board remanded his increased rating claim in April 2009, April 2010, and February 2015, for additional development.

In April 2016, the Veteran's representative submitted written argument stating that the AOJ had not complied with the Board's most recent remand directives.  Specifically, it was pointed out that the AOJ had yet to issue a supplemental statement of the case (SSOC) concerning any development pertaining to the issues remanded by the Board in February 2015.  However, in May 2016, the AOJ issued an SSOC that addressed the claim for an increased rating for epicondylitis of the right elbow.  Accordingly, the February 2015 remand directives have been substantially complied with concerning the claim for an increased rating.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for asthma and foot fungus.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to asthma or foot fungus.  His postservice treatment records show that "possible asthma" and "fungus on the toes" were first assessed in November 2003, during a VA Agent Orange Registry examination.  The Veteran also requested a podiatry referral in February 2005 for toenail fungus.  

Based on the foregoing information, there is no evidence that the Veteran's asthma or foot fungus was manifested in service.  Consequently, service connection for asthma or foot fungus on the basis that either of those disabilities became manifest in service and persisted is not warranted.  Significantly, the Veteran has not alleged (nor has he submitted competent evidence to show) that he suffered from asthma or foot fungus in service or continuously since service.  

Instead, it is the Veteran's contention that his asthma and foot fungus are the result of herbicide agents (including Agent Orange), to which he was exposed while serving in the Republic of Vietnam.  See, e.g., December 2003 and April 2004 statements from the Veteran.  

The Veteran's DD 214 shows he served in the Republic of Vietnam from July 1966 to June 1967.  Therefore, his exposure to herbicides in service is established.

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption does not include asthma or foot fungus.  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to the Veteran's claim for service connection for asthma and foot fungus.  

Nevertheless, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange, is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is, however, no competent evidence in the record of a nexus between asthma or foot fungus and Agent Orange exposure.  

In December 2013, the Veteran submitted (via his representative) a copy of a November 2013 letter that Dr. V.S. from the Loma Linda VA Medical Center (VAMC) sent to him regarding his Agent Orange Registry examination conducted that same month.  The Veteran's representative characterized this letter as a "nexus" medical statement.  The Board has reviewed the December 2013 letter and notes, however, that Dr. V.S. was merely advising the Veteran of his results of the examination, and did not relate his asthma or foot fungus to his in-service herbicide exposure.  In fact, the letter stated:

Your Agent Orange registry examination done [in November 2013] showed a history of Diabetes Mellitus Type II, seborrheic dermatitis, fungus on the toes, [status/post] right rotator cuff surgery, possible asthma, and chronic low back pain . . . The diagnosis of Diabetes Mellitus Type II is a presumptive condition related to Agent Orange exposure.

As noted above, the only disability that Dr. V.S. related to the Veteran's in-service herbicide exposure was diabetes mellitus, Type II.  He did not relate the Veteran's "possible asthma" or "fungus on the toes" to his herbicide exposure.  Similarly, a review of the underlying treatment record shows that during the examination, Dr. V.S. made the following assessment:

Diabetes Mellitus Type II is considered connected to exposure to herbicides such as Agent Orange.  Glucose, Serum 141.00H FASTING.

The following conditions should be followed-up by the Primary Care Provider and do not appear to be related to herbicide exposure: seborrheic dermatitis, fungus on the toes, [status-post] rotator cuff surgery, possible asthma, chronic low back pain, insomnia, seborrheic dermatitis, hyperlipidemia, esophageal reflux, tobacco use disorder, hypertention [sic], renal insufficiency
(Emphases added) (Formatting removed).  
Dr. V.S.'s opinion that the Veteran's asthma and foot fungus are not related to his herbicide exposure is the only competent evidence in the record regarding this matter.  The remainder of the Veteran's post-service treatment records are silent for any opinions regarding the etiology of asthma or foot fungus.

The Veteran's statements relating his asthma and foot fungus to herbicide exposure in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation in this matter; whether a disease/condition is related to Agent Orange exposure is a complex medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court). 

 In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for asthma and foot fungus, to include as secondary to herbicide exposure.  Accordingly, they must be denied.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

For the period prior to September 9, 2008, the Veteran's service-connected epicondylitis of the right elbow has been assigned a 0 percent rating under 38 C.F.R. § 4.71a, DC 5024 (tenosynovitis).  From that date, he has been assigned a 10 percent rating under that same diagnostic code.  It is the Veteran's contention that he warrants ratings higher than those currently in effect for his epicondylitis of the right elbow.

Under Diagnostic Code 5024, tenosynovitis will be rated on limitation of motion of the affected part, as arthritis, degenerative.  Arthritis, degenerative, is rated under Diagnostic Code 5003.  This diagnostic code provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent rating.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a (maximum) 20 percent rating.  Id.  Note (1) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under diagnostic codes 5013 to 5024, inclusive.  Id.

Under Diagnostic Code 5206, for the dominant arm, forearm flexion limited to 110 degrees warrants a noncompensable rating.  Forearm flexion limited to 100 degrees warrants a 10 percent rating.  Forearm flexion limited to 90 degrees warrants a 20 percent rating.  Forearm flexion limited to 70 degrees warrants a 30 percent rating.  Forearm flexion limited to 55 degrees warrants a 40 percent rating.  Forearm flexion limited to 45 degrees warrants a (maximum) 50 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, for the dominant arm, forearm extension limited to 45 degrees or 60 degrees warrants a 10 percent rating.  Forearm extension limited to 75 degrees warrants a 20 percent rating. Forearm extension limited to 90 degrees warrants a 30 percent rating.  Forearm extension limited to 100 degrees warrants a 40 percent rating.  Forearm extension limited to 110 degrees warrants a (maximum) 50 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5213, for the dominant arm, limitation of supination to 30 degrees or less warrants a 10 percent rating.  Limitation of pronation where motion is lost beyond the last quarter of the arc, but the hand does not approach full pronation warrants a 20 percent rating.  Limitation of pronation where motion is lost beyond the middle of the arc warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997).

VA policy is to recognize actually painful motion as warranting at least the minimum compensable rating for limitation of motion of the affected joint.  38 C.F.R. § 4.59 (2015).

The relevant evidence for both stages of the appeal period consists of the report of VA examinations conducted in February 2003, July 2009, and June 2014, the report of a private treatment record dated September 9, 2008; and the Veteran's hearing testimony and written statements.  

On VA examination in February 2003 VA examination, the Veteran reported that he took Tylenol as necessary for the pain in his right elbow but denied taking any anti-inflammatory medications.  A physical examination of the elbow revealed no swelling or redness.  He did not have any tenderness over the medial or lateral epicondyle and range of motion testing of the right elbow showed extension to 0 degrees and flexion to 130 degrees.  The diagnosis was "lateral epicondylitis of the right elbow . . . in the remission phase at the moment."

On September 9, 2008, the Veteran was seen on an outpatient basis at BMC Barstow, Naval Hospital Camp Pendleton.  It was noted that he had lateral epicondylitis (tennis elbow) on the right side, and that he complained of pain in the right outer elbow area.  A physical examination of the right elbow revealed tenderness on palpation at the lateral epicondyle and pain elicited by motion, but no muscle spasm of the elbow, swelling, induration, redness, warmth, or instability.  It was also noted that "[a]ll elbow joints [did] not have full range of motion."  Lateral epicondylitis (tennis elbow) right was diagnosed, and it was recommended the Veteran ice his elbow and use a tennis elbow band.

At the September 25, 2008 hearing, the Veteran reported that he was experiencing limitation of right elbow motion.

On July 2009 VA examination, the Veteran reported having diagnosis of epicondylitis in the right elbow for many years and noted that he had received injections in the area which were helpful.  He also reported that his symptoms tended to come and go.  At the time of the examination, he was not having much pain.  He denied using any assistive devices, but noted that he took pain medication for other disabilities that helped with his elbow.  He denied any functional limitations or any effect on daily activities.  He had no incapacitating episodes, but reported instead that he experienced flare-ups several times a month which were quite painful.  A physical examination showed pain at the lateral epicondyle of the humerus and pain with resisted extension of his wrist.  Range of motion testing of the right elbow showed flexion to 140 degrees.  On repetitive testing, the Veteran's range of motion was not limited by pain, weakness, incoordination, fatigability, or lack of endurance.  It was also noted his elbow was stable to varus and valgus stress, and without any joint effusion.  Right elbow pain secondary to chronic lateral epicondylitis was diagnosed.

On June 2014 VA examination, epicondylitis of the right elbow was diagnosed.  The Veteran reported that the pain increased in cold weather with stiffness, but otherwise had not changed much.  He also reported that flare-ups did not impact the function of his elbow and/or forearm.  On physical examination, the Veteran was noted to be right hand dominant.  His range of motion testing revealed flexion to 110 degrees with objective evidence of painful motion also beginning at 110 degrees.  There was no limitation of extension or any objective evidence of painful motion.  Right pronation was to 80 degrees with no objective evidence of pain, and right supination was to 75 degrees with objective evidence of painful motion at 70 degrees.   

After repetitive testing, the Veteran's flexion remained at 110 degrees with no limitation of extension shown; there were also no changes noted in his right pronation or supination.  Although there was no additional limitation in the range of motion for the right elbow after repetitive-use testing, there was functional loss and/or functional impairment shown.  Specifically, the Veteran's right shoulder showed less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  It was also noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the right elbow, and 4 out of 5 on muscle strength testing for the right elbow (indicating active movement against some resistance).  The Veteran did not have ankylosis of the right elbow; or a flail joint, joint facture, and/or impairment of supination or pronation in the right elbow.  The functional impact of the Veteran's epicondylitis of the right elbow was that he had to avoid repetitive motions of the right elbow, such as pushing, pulling, lifting, and climbing.

The Veteran's other VA and private treatment records do not contain any information regarding his right elbow, and do not provide evidence to the contrary or additional evidence that requires separate discussion.

The record shows that while the 2003 examiner reported that the epicondylitis was in remission, it was also reported that the range of elbow flexion was to 130 degrees.  This was less than normal.  See 38 C.F.R. § 4.71, Plate 1 (2015).  The Veteran's hearing testimony also suggests that there was limitation of motion prior to September 8, 2008.  Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for noncompensable limitation of motion is warranted throughout the appeal period.

The Board is not setting an effective date for the 10 percent rating, so as not to preclude the Veteran from presenting evidence and argument on this question when the AOJ implements the Board decision and sets an effective date.  The RO; however, has recognized the claim for increase as having been received on October 29, 2009.

The remaining question is whether a rating in excess of 10 percent has been warranted at any time while the appeal has been pending.  In this regard, there have been no findings of limitation of motion that meets or approximates the criteria for a rating in excess of 10 percent or for additional ratings under other diagnostic codes.  

The Veteran was subsequently afforded additional VA examinations in July 2009 and June 2014.  These examinations do not show that he had limitation of extension of the forearm, flexion of the forearm limited to 90 degrees, or limitation of pronation with motion lost beyond the last quarter of the arc, so as to warrant a higher rating for the epicondylitis of the right elbow.  See 38 C.F.R. § 4.71a, DCs 5206, 5207, 5213.  

The Board recognizes that at the July 2009 VA examination, it was reported that the Veteran experienced flare-ups several times a month which were quite painful.  However, on repetitive testing, it was not shown that his range of motion was limited by pain, weakness, incoordination, fatigability or lack of endurance and the 2014 examination clarified that there was no additional limitation of motion on flare-ups.

At the June 2014 VA examination, no additional limitation of motion was shown after repetitive testing.  However, there was less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  It was also noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the right elbow and only 4 out of 5 on muscle strength testing.  However, the record reflects that the Veteran was able to achieve the aforementioned ranges of motion in his right elbow on examination despite the presence of these symptoms.  Therefore, the Board finds that additional compensation for pain is not warranted.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was the Court's holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the schedular disability rating assigned from September 9, 2008, and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion in the right elbow to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating from September 9, 2008, for epicondylitis of the right elbow based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has also considered whether other diagnostic codes may be applicable so as to afford the Veteran a higher schedular rating for his epicondylitis of the right elbow.  However, it is not shown that he has ankylosis of the elbow; other impairment of the elbow flail joint; nonunion of the radius and ulna with flail false joint; impairment of the ulna; or impairment of the radius.  See 38 C.F.R. § 4.71a.  Therefore, Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 are not for consideration herein.  Id.

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a schedular rating higher than the 0 percent rating currently assigned prior to September 9, 2008, and the 10 percent rating currently assigned from that date, for the Veteran's service-connected epicondylitis of the right elbow. 

The Board has considered further whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's epicondylitis of the right elbow is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of pain; such symptom and impairment is encompassed by the schedular criteria for the current ratings assigned.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition and no contention that there are exceptional factors that would render the combined rating inadequate.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for asthma, to include as secondary to herbicide exposure, is denied.

Service connection for foot fungus, to include as secondary to herbicide exposure, is denied.

An increased, 10 percent rating, for epicondylitis of the right elbow for the entire appeal period, is granted.

An increased rating in excess of 10 percent for epicondylitis of the right elbow is denied.


REMAND

Right shoulder disability

The Veteran contends that he has a right shoulder disability as a result of an in-service combat injury that also resulted in the service connected shell fragment wounds embedded in his right shoulder.  However, in January 2015 the Veteran's representative argued that his right shoulder disability may be secondary to his service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, epicondylitis of the right elbow, and/or shell fragment wounds of the right axilla.

Regarding the Veteran's direct theory of entitlement, he was provided a VA examination in April 2014, wherein the examiner opined that it was less likely than not that the Veteran's right shoulder disability was "incurred in the service becuase [sic] the [Veteran] ha[d] no records of reporting shoulder pain or a shoulder diagnosis other than shrapnell [sic] that was lodged in his axilla" and already service-connected.  The examiner further noted that the Veteran did have a history of shoulder surgery, "but this was performed in 2002 when he was in a car accident and had pain then."

As was explained previously in the Board's April 2009 and April 2010 remands, although the Veteran does not dispute he injured his right shoulder in a postservice car accident, it is also his contention that he experienced right shoulder symptoms prior to that incident, and that the onset of his right shoulder symptoms date back to the in-service incident that resulted in him sustaining shell fragment wounds to the right axilla.  The Board recognizes that the Veteran's service treatment records are silent for any right shoulder complaints; however it was conceded previously that he did suffer an injury to the right shoulder in service.  See, e.g., July 1986 rating decision ("Resolving reasonable doubt in the veteran's favor based on the evidence of record, it will be conceded that he had a shell fragment wound of the right axilla . . . in service.").  Importantly, the Veteran's combat decorations confirm he was in combat and his report of a shell fragment injury to the shoulder is consistent with the circumstances of his combat service, and is presumed to have occurred, notwithstanding that the service treatment records may be silent for such an injury.  Accordingly, to the extent that it was the April 2014 VA examiner's opinion that the Veteran's current right shoulder disability was "less likely than not" incurred in service because he had no records of such in service, the Board finds that opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23(2007) (holding that medical examiners "cannot rely upon the absence of medical records corroborating [an] injury to conclude that there is no relationship between the appellant's current disability and his military service.").  Therefore, a new examination and medical opinion is necessary to address the Veteran's direct theory of entitlement in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Regarding the Veteran's secondary theory of entitlement, he was previously provided a VA examination in July 2009, wherein the examiner opined that his right shoulder disability was "not likely" caused or aggravated by his service-connected shell fragment wounds of the right axilla.  While this opinion addressed the plausibility of an etiological relationship between the Veteran's right shoulder disability and shell fragment wounds of the right axilla, it did not address his lumbar spine disability, cervical spine disability, peripheral neuropathy of the upper extremities, or epicondylitis of the right elbow.  It also did not address whether the Veteran's service-connected disabilities, in concert, could have caused or aggravated his right shoulder disability.  Notably, at the time of the July 2009 VA examination, it had not been claimed (and the record did not indicate) that the Veteran's right shoulder disability could be related to his service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, or epicondylitis of the right elbow.  Given the more recent contentions by the Veteran's representative, however, an examination for a medical opinion is now necessary to address such a claim.  

Glaucoma

The Veteran seeks service connection for glaucoma.  It is his contention that this disability is secondary to his service-connected diabetes mellitus, Type II.  He was provided a VA examination in this matter in March 2011.  The examiner opined that the Veteran's glaucoma was "not at least as likely as not secondary to diabetes mellitus," and explained that "[a] definitive causal connection between primary open angle glaucoma and diabetes mellitus has not been established."  A quick internet search reveals a number of studies and reports reporting that there is a significant relationship between glaucoma and diabetes.  See S. Bonovas, V. Peponis, K. Filiosi, Diabetes Mellitus as a Risk Factor for Primary Open-Angle Glaucoma: a Meta-Analysis, Diabetes Medicine (Jun. 21, 2004) (accessed at www.ncbi.nlm.nih.gov/pubmed/1515948); J. Alvarado, Diabetes and Your Eyesight, Glaucoma Research Foundation (May 18, 2011) (accessed at glaucoma.org/glaucoma/diabetes-and-your-eyesight.php).  It is not clear whether the VA examiner was requiring a greater than 50 percent likelihood that the current glaucoma was caused by diabetes.  The VA opinion also did not address the question of whether the latter disability aggravated the former disability.  See, e.g., Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation under 38 C.F.R. § 3.310).  Therefore, this claim must also be remanded for a new examination and medical opinion.  See Barr, 21 Vet. App. at 303 (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1. 	Ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for a right shoulder disability and glaucoma, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	After available records have been obtained, afford the Veteran an examination to determine whether any current right shoulder disability is related to his combat service or to his service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, epicondylitis of the right elbow, and/or shell fragment wounds of the right axilla.  The claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What are the Veteran's current right shoulder disabilities?  A current disability is one identified at any time since 2002, even if not shown on the current examination.

(b) For each current right shoulder disability, to include right shoulder joint arthritis and impingement syndrome, is it at least as likely as not (50 percent or better probability), that the disability began in active service; or is it otherwise related to a disease or injury in active service?

In responding to question (b), the examiner should accept as true that the Veteran injured his right shoulder in combat service.  The Veteran is service-connected for shell fragment wounds in the right axilla and it is his contention that the same incident leading to the shell fragment wounds in the right axilla also caused him to develop a separate right shoulder disability.  

The examiner should opine whether the Veteran's reports of right shoulder symptoms prior to the 2002 car accident, if accepted, would be sufficient to link a current right shoulder disability to the in-service combat injury; and whether there is any medical reason for rejecting the Veteran's reports.

(c) For each current right shoulder disability shown since 2002, to include right shoulder joint arthritis and impingement syndrome, that is not found to be directly related to the Veteran's service, is it at least as likely as not (a 50 percent or greater probability) that it is caused by his service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, epicondylitis of the right elbow, and/or shell fragment wounds of the right axilla?

(d) For each current right shoulder disability, to include right shoulder joint arthritis and impingement syndrome, if the answer to (a) and (b) is negative, is it at least as likely as not (a 50 percent or greater probability) that it is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected lumbar spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, epicondylitis of the right elbow, and/or shell fragment wounds of the right axilla?

In responding to questions (c) and (d), the examiner should consider not only the individual effects of the Veteran's service-connected disabilities on his right shoulder disability, but also their combined effects.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3. 	After available records have been obtained, ask for an addendum medical opinion regarding the glaucoma claim.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, including a copy of this decision, must be made available to and reviewed by the examiner prior to addressing the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's glaucoma is a direct result of a disease or injury in his service?

(b) If the Veteran's glaucoma is not directly related to his service, is it at least as likely as not (a 50 percent or greater probability) caused by his service-connected diabetes mellitus, Type II?  Please discuss medical literature suggesting such a relationship.

(c) If the answer to (a) and (b) is negative, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's glaucoma is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected diabetes mellitus, Type II?

All opinions should be supported by reasons.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. 	If any benefit sought on appeal remains denied, issue an SSOC.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


